Appeal from an order of the Supreme Court, Onondaga County (John C. Cherundolo, A.J.), entered March 18, 2013. The order denied the motion of defendant William Beals, M.D., to set aside a jury verdict, granted the motion of plaintiff for judgment and denied the cross motion of defendant William Beals, M.D., to adjust the award of damages.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Smith, J.R, Fahey, Lindley and Valentino, JJ.